UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1161


ANTHONY L. MCNAIR, Apostle,

                 Plaintiff – Appellant,

          v.

ROCKY MOUNT DISTRICT ATTORNEY’S OFFICE,

                 Defendant – Appellee.



                               No. 11-1162


ANTHONY L. MCNAIR, Apostle,

                 Plaintiff – Appellant,

          v.

ROCKY MOUNT    POLICE   DEPARTMENT;   J.   WAYNE   SEARS;   JENNY    L.
MATTHEWS,

                 Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
Chief District Judge. (5:10-cv-00546-FL; 5:10-cv-00561-FL)


Submitted:    April 11, 2011                  Decided:      April 15, 2011


Before MOTZ and     WYNN,   Circuit   Judges,      and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Anthony L. McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Anthony L. McNair appeals the district court’s order

adopting       the       recommendations       of     the     magistrate       judge       and

dismissing         his     42     U.S.C.     § 1983     (2006)        complaints       under

28 U.S.C.      § 1915(e)(2)(B)         (2006).         Because        McNair’s      informal

briefs fail to address the district court’s basis for dismissing

his complaints, this issue has been abandoned.                          See 4th Cir. R.

34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,

607   (4th     Cir.      2009),    cert.     denied,    130      S.   Ct.    1140    (2010).

Accordingly, we deny McNair’s motions for protection and affirm

the district court’s order.                McNair v. Rocky Mount Dist. Att’y’s

Office,      No.     5:10-cv-00546-FL;         McNair       v.    Rocky      Mount    Police

Dep’t,       No.      5:10-cv-00561-FL             (E.D.N.C.          Jan.    24,      2011;

Jan. 25, 2011).            We     dispense    with     oral      argument     because      the

facts    and    legal      contentions       are    adequately        presented       in   the

materials      before       the    court     and    argument      would      not     aid   the

decisional process.

                                                                                     AFFIRMED




                                              3